Citation Nr: 0948444	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-00 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for right knee medial 
meniscus tear.

2.  Entitlement to service connection for otitis media, left 
ear.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for hemorrhoids.

6.  Whether a reduction of the disability rating for the 
Veteran's service-connected hypertension, from 20 percent to 
10 percent, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active duty (AD) in the Army from June 1979 
to June 1982 and from February 2003 to January 2005.  He was 
also member of the Army National Guard, with numerous periods 
of active duty for training (ADT) and inactive duty training 
(IADT) over approximately 27 years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which adjudicated the Veteran's claims 
as part of the Benefits Delivery at Discharge (BDD) program.  
The purpose of the BDD program is to help ensure a smooth 
transition from military to civilian status by allowing 
servicemembers to file pre-discharge claims for disability 
compensation with VA.  

As to an additional issue, the Board notes that service 
connection for left knee strain was established in a February 
2009 rating decision issued by the RO in Seattle, Washington.  
Thus, the Veteran has been granted the benefits sought in 
full with respect to that issue.  Consequently, the issue of 
service connection for left knee strain is not before the 
Board.  

In June 2009, the Veteran testified at a Travel Board hearing 
in support of his appeal before the undersigned Veterans Law 
Judge at the RO in Seattle, Washington.  A transcript of the 
hearing is associated with the claims file.  

At the Board hearing, the Veteran through his representative 
stated that he was dissatisfied with the January 2008 denial 
of his claim for service connection of a low back disorder, 
and suggested that he had timely filed a Notice of 
Disagreement (NOD) with respect to that decision.  However, 
review of the record does not disclose a timely filed NOD.  A 
claimant must file a NOD with a determination by the agency 
of original jurisdiction (in this case, the RO) within one 
year from the date that the agency mails notice of the 
determination to him or her.  Otherwise, that determination 
becomes final.  See 38 C.F.R. § 20.302.  In this case, no NOD 
was filed by the Veteran during the one-year period following 
his receipt of the January 2008 rating decision denying 
service connection for low back strain and notice of his 
appellate rights.  Consequently, the January 2008 rating 
decision is final and remand is not warranted in order to 
provide the Veteran with a Statement of the Case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (holding the Board 
should remand the issue to the RO for the issuance of a 
Statement of the Case when a notice of disagreement has been 
timely filed); 38 U.S.C.A. § 7105(d)(1) (West 2002).  As the 
Veteran appears to be requesting to reopen a previously 
disallowed claim for a low back disorder, the Board refers 
the matter to the RO for due consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.


REMAND

A careful review of the record reveals that this case must be 
remanded for further evidentiary development before the Board 
may proceed to evaluate the merits of the Veteran's claims. 

The Board initially notes that the Veteran's service 
treatment records (STRs) are incomplete in this case.  
Indeed, the record contains no STRS for his first period of 
active duty from June 1979 to June 1982, and there are few 
records for his various periods of ADT and IADT in the 
National Guard.  Where the STRs are unavailable through no 
fault of the claimant, the Board recognizes that we has a 
heightened duty to assist.  Washington v. Nicholson, 19 Vet. 
App. 362, 369-70 (2005); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

The Veteran contends that he currently suffers from bilateral 
hearing loss and tinnitus due to acoustic trauma caused by 
excessive noise exposure while working as a heavy mobile 
equipment mechanic during his periods of active duty or, in 
the alternative, due to several ear infections during active 
duty. He also asserts that his current disorders of chronic 
left ear otitis media and hemorrhoids had their onset during 
active duty.  The Veteran further contends that he injured 
his right knee after falling from a truck in Fort Riley, 
Kansas, was diagnosed with tendonitis of the right knee at 
that time, and currently has a right medial meniscus tear due 
to the injury.  The Veteran maintains that none of his 
claimed disorders existed prior to active duty.  (In this 
regard, the Board notes that the Veteran stated, at his 
hearing before the undersigned, that none of his claimed 
disabilities was incurred during any periods other than AD; 
see Transcript at page 11.) 

As noted above, STRs for the Veteran's first period of active 
military service are unavailable.  However, it is noted that 
his military occupational specialty (MOS) during that period 
as shown on the DD Form 214 was hawk missile crew member, 
which likely exposed him to loud noises.  The evidence 
further shows that right ear hearing loss as defined by 
38 C.F.R. § 3.385, and a right knee disorder existed prior to 
the Veteran's second period of active duty.  He also had a 
tube inserted in his ear in June 2002, prior to his second 
period of AD.  Available STRs show that the Veteran was 
treated for right knee problems, hemorrhoids, hearing 
problems, and left Eustachian tube dysfunction and left 
otitis externa during his second AD period.  

The record reflects that the Veteran underwent VA medical 
examinations in connection with his claims in November 2004.  
At that time, he was shown to have a current bilateral 
hearing impairment as defined by 38 C.F.R. § 3.385, current 
tinnitus, recurrent hemorrhoids, right knee medial meniscal 
tear, and recurrent otitis externa on the left.  However, 
neither the general medical examination report nor the 
audiological examination report includes a medical nexus 
opinion with respect to the claims.  In addition, the 
November 2004 VA examining audiologist specifically wrote 
that the Veteran's claims folder had not been reviewed in 
conjunction with the examination.  For these reasons, the 
Board finds that the November 2004 VA medical examinations 
were inadequate.  Once VA undertakes the effort to provide an 
examination when developing a service connection claim, even 
if not statutorily obligated to do so, VA must provide an 
adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Thus, a remand for new medical examinations of the 
Veteran's claimed disorders, and medical nexus opinions based 
on review of the claims folder, is warranted.    

In addition, the Veteran reported at the Travel Board hearing 
that he was receiving private medical treatment from Dr. K.S. 
for his claimed hemorrhoids.  He submitted a VA Form 21-4142 
(Authorization and Consent to Release Information to VA) and 
therein indicated that he had also received treatment for his 
claimed knee disorder from Dr. K.S.  However, the Veteran did 
not complete the portion of the form which requests that he 
provide the dates of treatment.  The RO wrote the Veteran in 
July 2009 advising him that he needed to provide the 
treatment dates pertaining to treatment for his claimed 
disorders from Dr. K.S., so that the medical information 
identified may be requested.  There is no response from the 
Veteran in the file.  However, as this case is being remanded 
for further medical examination and to obtain medical 
opinions for the reasons explained above, the Veteran should 
be allowed another opportunity to provide the requested 
information so that the records may be obtained.  

Moreover, in an April 2009 rating decision, the disability 
evaluation assigned for hypertension was decreased from 20 
percent to 10 percent, effective July 1, 2009.  (Notably, 
service connection was established for hypertension and a 20 
percent disability rating was assigned effective January 10, 
2005, in the above March 2005 rating decision.)  The Veteran 
through his representative, in the May 2009 VA Form 646, 
expressed dissatisfaction with the RO's decision to decrease 
his disability rating for hypertension.  Given VA's uniquely 
pro-claimant benefits system, the Board construes the 
Veteran's statement as an NOD.  

The Board notes that the May 2009 NOD was received by the RO 
within a year of the April 2009 rating decision and is, thus, 
timely.  38 U.S.C.A. § 7105.  Because a timely NOD regarding 
the issue of whether a reduction of the disability rating for 
the Veteran's service-connected hypertension from 20 percent 
to 10 percent was correct has been submitted, a remand is 
required in order to provide the Veteran with a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999) 
(holding the Board should remand the issue for the issuance 
of a statement of the case when a notice of disagreement has 
been timely filed); 38 U.S.C.A. § 7105(d)(1).  Thereafter, 
the Veteran must submit a timely substantive appeal in order 
for this issue to be perfected for appeal to the Board.   38 
U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify the dates of treatment for his 
right knee and hemorrhoids from Dr. K.S.  
After obtaining any additional information 
needed from the Veteran, attempt to obtain 
any and all records for the Veteran from 
Dr. K.S. pertaining to his treatment for a 
right knee disorder and hemorrhoids.  If 
the records are unavailable, all notice 
procedures as set forth under 3.159(e) 
should be followed.  

2.  After the actions in (1) above have 
been accomplished, schedule the Veteran 
for appropriate medical examination(s) for 
his claimed bilateral hearing loss, 
tinnitus, and left ear otitis media.  The 
claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
confirm that the claims folder was 
reviewed in the examination report.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail. 

a.  Based on review of the claims folder, 
the examiner should state whether left ear 
hearing loss is at least as likely as not 
(i.e., at least a 50 percent degree of 
probability) related to his active military 
service, to include any in-service noise 
exposure during or, otherwise, any 
symptomatology shown therein to include in-
service ear infections; or whether such a 
relationship to service is unlikely (i.e., 
a probability of less than 50 percent).  
The examiner should also provide an opinion 
as to whether there were any increased 
symptoms of pre-existing right ear hearing 
loss during the second period of active 
duty and, if so, whether the record shows 
by clear and unmistakable evidence (which 
requires a very high likelihood, much 
greater than 50-50 degree of probability) 
that such symptoms represented mere natural 
progression of the pre-existing disorder as 
opposed to an aggravation of the disorder.  

b.  Based on review of the claims folder, 
the examiner should state whether any 
tinnitus which has been demonstrated by the 
Veteran since filing his claim in October 
2004 is at least as likely as not (i.e., at 
least a 50 percent degree of probability) 
related to active military service, to 
include any in-service noise exposure or, 
otherwise, any symptomatology shown therein 
to include in-service ear infections; or 
whether such a relationship to service is 
unlikely (i.e., a probability of less than 
50 percent.)

c.  Based on review of the claims folder, 
the examiner should state whether any 
recurrent left ear otitis media which has 
been demonstrated by the Veteran since 
filing his claim in October 2004 is at 
least as likely as not (i.e., at least a 50 
percent degree of probability) related to 
his active military service, to include any 
symptomatology shown therein (i.e., in-
service ear infections); or whether such a 
relationship to service is unlikely (i.e., 
a probability of less than 50 percent.)

The examiner should further provide an 
opinion as to whether left ear otitis media 
clearly and unmistakably existed prior to 
the Veteran's second period of active duty 
and, if so, whether there were any 
increased symptoms in service.  If there 
were increased symptoms in service, the 
examiner should provide an opinion as to 
whether such symptoms clearly and 
unmistakably represented mere natural 
progression of the pre-existing disorder as 
opposed to an aggravation of the disorder.  

d.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

f.  If the opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

3.  After the actions in (1) above have been 
accomplished, schedule the Veteran for 
appropriate medical examination(s) for his 
claimed right knee medial meniscus tear and 
hemorrhoids.  The claims file, to include a 
copy of this Remand, must be made available to 
and reviewed by the examiner in conjunction 
with the examination.  The examiner should 
confirm that the claims folder was reviewed in 
the examination report.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail. 

a.  In regard to the right knee disorder 
that pre-existed the Veteran's second 
period of active military service, the 
examiner should provide an opinion as to 
whether there were any increased symptoms 
in service and, if so, whether the record 
shows by clear and unmistakable evidence 
(which requires a very high likelihood, 
much greater than 50-50 degree of 
probability) that such symptoms represented 
mere natural progression of the pre-
existing disorder as opposed to an 
aggravation of the disorder.  

b.  The examiner should identify any 
hemorrhoid disorder which has been 
demonstrated by the Veteran since filing 
his claim in October 2004, and state 
whether it is at least as likely as not 
(i.e., at least a 50 percent degree of 
probability) that any identified current 
hemorrhoid disorder is related to active 
military service, to include any 
symptomatology shown therein; or whether 
such a relationship to service is unlikely 
(i.e., a probability of less than 50 
percent.) 

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

e.  If the opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

4.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case and given an 
appropriate period of time for response.  
The case should then be returned to the 
Board, if in order.  

5.  In addition, send the Veteran a 
Statement of the Case with respect to the 
issue of whether a reduction of the 
disability rating for the Veteran's 
service-connected hypertension from 20 
percent to 10 percent was proper, to 
include notification of the need and the 
appropriate time period in which to file a 
substantive appeal.  If a timely 
substantive appeal is filed, this issue 
should be returned to the Board for 
appellate review.

The purpose of this remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate a decision, either favorable or unfavorable, at this 
time.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

